Citation Nr: 1636869	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-13 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran appellant was a member of the Army National Guard from May 1984 to December 2005.  While he was a member of the National Guard, the appellant had various periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA), including one initial period of ACDUTRA in the Army from October 1984 to March 1985.  The appellant also served on active duty from March 2003 to May 2004, including service in Southwest Asia for which he was awarded the Combat Action Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that denied the appellant's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The case was certified to the Board by the RO in Montgomery, Alabama.

In his May 2012 VA Form 9, the appellant submitted a written request for a Board videoconference hearing.  He was subsequently scheduled for a Board videoconference hearing to be held on October 9, 2015; however, he failed to appear at that hearing.  Neither the appellant nor his representative has asked that the hearing be rescheduled.  Therefore, the request for a Board hearing is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704 (d).

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and that matter is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The appellant's tinnitus is as likely the result of noise exposure in service as it is the result of some other factor or factors.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits is codified at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.159, 3.326(a).  Given the fully favorable decision on the matter of service connection for tinnitus contained herein, the Board finds that any defect in the notice or assistance provided to the Veteran in relation to the issue of entitlement to service connection for tinnitus constitutes harmless error. 

II. The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

The appellant has reported that he experiences tinnitus and he contends that the tinnitus is related to his military noise exposure because he had always worn ear protection in his civilian occupation.  A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ringing in the ears is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Veteran was discharged from active military service in May 2004; his military occupational specialty (MOS) was quarry specialist.  According to VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty military occupation specialty Noise Exposure Listing), if the duty position is shown to have a "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event; for example, quarry specialist is an Army military occupation specialty that is "highly probable" for exposure to hazardous noise.  Therefore, the Board accepts the appellant's assertions of in-service noise exposure as both credible and competent evidence. 

In a June 2010 report, a VA audiologist who examined the appellant noted a diagnosis of tinnitus.  After reviewing the claims file, the audiologist stated that an opinion as to the etiology of the tinnitus could not be made without resort to mere speculation.  The audiologist did not address whether or not the appellant had been exposed to hazardous noise levels while in service.

The evidence unfavorable to the claim consists of the many years between service and clinical documentation of tinnitus.  Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently has tinnitus and that, based on his MOS as a quarry specialist and his receipt of the Combat Action Badge, the appellant was exposed to acoustic trauma while he was on active duty.  See 38 U.S.C.A. § 1154.

Also, the appellant is competent to assert occurrence of an in-service injury and ongoing symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Tinnitus is a chronic disease for which service connection could be established on the basis of a continuity of symptoms.  Fountain v. McDonald, 27 Vet. App. 258 (2015) (Tinnitus is a chronic disease under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a)).  The appellant reported in the May 2012 VA Form 9 that he had experienced ringing in his ears from military noise exposure and he has stated that it is related to his active duty in combat.

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, given the nature of a tinnitus condition, the appellant is uniquely situated to competently identify and report on the onset and duration of ringing in the ears.  A lay person is competent to provide an opinion on the presence of recurrent ringing in the ears since service as the symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran testified that he experienced ringing in his ears in service and that he experienced such ringing ever since service, and finding that the veteran was competent to so testify because ringing in the ears was capable of lay observation).  Thus, the appellant's statements relating the onset of tinnitus to service taken together with the available information regarding the appellant's service and duties as a quarry specialist and a combat veteran, the Board finds the appellant's statements regarding the ringing in his ears to be competent and credible.

The evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  The Board finds that the appellant's tinnitus is as likely the result of his noise exposure in service as it is the result of some other factor or factors.  Accordingly, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AOJ for action as described below.

The June 2010 audiology examination report contains an opinion from a VA audiologist to the effect that the appellant's current hearing loss is not related to his military noise exposure because his in-service audiometric test results were within normal limits.  In addition, the results of the June 2010 VA audiometric testing did not meet the criteria outlined in 38 C.F.R. § 3.385 which state that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater.  However, the appellant did have speech recognition scores that were less than 94 percent (specifically, 90 percent in each ear) and thus his hearing loss will be considered to be a disability (for VA purposes).  It is therefore possible that the appellant had a speech discrimination deficit in service that went undocumented because in-service audiology testing does not include speech discrimination testing.  The June 2010 VA audiologist's opinion did not address this point.

In addition, in the August 2016 informal hearing presentation, the appellant's representative argues that the appellant currently has bilateral hearing loss that is related to his active military service.  He further argued that noise-induced damage to the ears has progressive consequences and submitted a medical journal article related to that point.  Given that the appellant is now service connected for tinnitus, a contemporaneous audiological evaluation to assess the Veteran's hearing is necessary.  On remand, audiometric testing should be performed to see if the appellant's hearing deficit has progressed and to obtain a medical opinion on the point raised by the appellant's representative.

While the case is in remand status, all relevant private and VA medical records should be obtained and associated with the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Obtain all outstanding relevant VA treatment records and associate them with the evidence of record. 

3.  Contact the Veteran and obtain the names and addresses of all private medical care providers, if any, who have treated him for hearing loss since 2004.  After securing the necessary release(s), obtain all outstanding records.

4.  To the extent there is an unsuccessful attempt to obtain any of these records, the claims file must contain documentation of attempts made.  The Veteran and his representative must also be informed of the negative results and be given the opportunity to secure the records.

5.  After completing the above development, schedule the Veteran for a VA audiological evaluation to determine the nature, extent and etiology of his bilateral hearing loss.  Based on the record, the examiner should provide responses to the following:

      a.  Does the Veteran have a hearing loss disability for VA benefits purposes (as defined in 38 C.F.R. § 3.385)? 

      b.  If so, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current bilateral hearing loss is related to service? and
      
      c.  If not, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current bilateral hearing loss is caused by, or aggravated by, the service-connected tinnitus?  Explain.

A complete rationale must be given for all opinions and conclusions expressed.  The opinion must address both causation and aggravation.  The examining audiologist must also address the contention that the Veteran has experienced progressive consequences of acoustic trauma in-service as described in the medical journal article of record.

6.  If the benefit sought remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response. 

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


